DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2016/0277003) in view of Kido (US 2017/0214386) and Miura et al. (US 2004/0226162).
With respect to claim 1, Kikuchi et al. discloses an electronic component module (Fig 2) comprising: an elastic wave device (item 3); and a mounting substrate on which the elastic wave device is mounted (Paragraph 77, wherein the mounting substrate is the circuit board on which the elastic wave device is mounted); wherein the elastic wave device includes: a support substrate (item 2) defined by a crystal substrate (Paragraph 65); a piezoelectric film (item 6) directly or indirectly on the support substrate (Fig 2); an IDT electrode (item 7) on the piezoelectric film (Fig 2); an insulation layer (items 10 and 11) on the support substrate (Fig 2); a wiring electrode (items 8-9) electrically connected to the IDT electrode (Fig 3), and at least a portion of which is provided on the insulation layer (Fig 2); and an external connection electrode (items 17-18) electrically connected 
Kikuchi et al. does not disclose that the mounting substrate has a coefficient of linear expansion different from a coefficient of linear expansion of the support substrate; and a surface on the piezoelectric film side of the support substrate is a {100} plane.
Kido teaches a piezoelectric elastic wave device in which the mounting substrate (item 101, paragraph 90) has a coefficient of linear expansion different from a coefficient of linear expansion of the support substrate (item 3, paragraph 68, wherein the materials for the two substrates may be selected to include two different materials which would inherently have different coefficients of linear expansion).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the differing materials of the mounting and support substrates of Kido with the elastic wave device of Kikuchi et al. for the benefit of selecting materials suitable for use with elastic wave devices (Paragraphs 68 and 90 of Kido).
Miura et al. teaches a piezoelectric elastic wave device in which a surface on the piezoelectric film side of the support substrate is a {100} plane (Paragraph 85).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the orientation of the silicon support substrate of Miura et al. with the elastic wave device of Kikuchi as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin
With respect to claim 2, Kikuchi et al. discloses an electronic component module (Fig 2) comprising: an elastic wave device (item 3); and a mounting substrate on which the elastic wave device is mounted (Paragraph 77, wherein the mounting substrate is the circuit board on which the elastic wave device is mounted); wherein the elastic wave device includes: a support substrate (item 2); a piezoelectric film (item, 6) directly or indirectly on the support substrate (Fig 2); an IDT electrode (item 7) on the piezoelectric film (Fig 2); an insulation layer (items 10-11) on the support substrate (Fig 2); a wiring electrode (items 8-9) electrically connected to the IDT electrode (Fig 3), and at least a portion of which is provided on the insulation layer (Fig 2); and an external connection electrode (items 17-18) electrically connected to the wiring electrode (Fig 2); the external connection electrode and the piezoelectric film do not overlap each other in a plan view in a thickness direction of the support substrate (Fig 2); the elastic wave device is mounted on the mounting substrate via the external connection electrode (Fig 2); ); the support substrate (item 2) is defined by a silicon substrate, a germanium substrate or a diamond substrate (Paragraph 65).
Kikuchi et al. does not disclose that the mounting substrate is defined by a printed wiring substrate or an LTCC substrate; and a surface on the piezoelectric film side of the support substrate is a {100} plane.
Kido teaches a piezoelectric elastic wave device in which the mounting substrate is defined by a printed wiring substrate or an LTCC substrate.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the materials of the mounting and support substrates of Kido with the 
Miura et al. teaches a piezoelectric elastic wave device in which a surface on the piezoelectric film side of the support substrate is a {100} plane (Paragraph 85).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the orientation of the silicon support substrate of Miura et al. with the elastic wave device of Kikuchi as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416) and for the benefit of selecting from inexpensive and readily-available materials.
With respect to claim 3, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 1. Kikuchi et al. discloses that a difference between a coefficient of linear expansion of the insulation layer (items 10-11, paragraph 70, including several materials that may be used for the insulation layer) and a coefficient of linear expansion of the support substrate (item 2, paragraph 65, wherein the support substrate is made of silicon) is larger than a difference between a coefficient of linear expansion of the piezoelectric film (item 6, paragraph 57, wherein the piezoelectric layer is formed from LiTaO3 and LiNbO3) and the coefficient of linear expansion of the support substrate (the materials selected for use by Kikuchi are all the same as those listed in applicant’s specification, therefore the relationships between their material properties is inherently the same).
With respect to claim 4, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 1. Kikuchi et al. discloses that the elastic wave device further includes a spacer layer (item 12), a cover (item 14), and a penetration electrode (items 15-16); the spacer layer is provided in an 
With respect to claim 5, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 1. Kikuchi et al. discloses that the elastic wave device further includes a spacer layer (item 12), a cover (item 14), and a penetration electrode (items 15-16); the spacer layer is provided in an outer side portion of the IDT electrode in a plan view in the thickness direction of the support substrate (Fig 2), and at least a portion of the spacer layer is provided on the insulation layer (Fig 2); the cover is provided on the spacer layer (Fig 2); the penetration electrode is electrically connected to the wiring electrode (Figs 2-3), and penetrates through the insulation layer and the support substrate (Fig 2); and the external connection electrode is electrically connected to the penetration electrode (Fig 2), overlaps with the penetration electrode in a plan view in the thickness direction of the support substrate (Fig 2), and is provided on a surface of the support substrate on an opposite side to a surface on the piezoelectric film side of the support substrate (Fig 2).
With respect to claim 6, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 4. Kikuchi et al. and 
With respect to claim 9, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 1. Kido discloses that the mounting substrate is a printed wiring substrate (Paragraph 90).
With respect to claim 10, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 1. Kikuchi et al. discloses that the external connection electrode (items 17-18) includes a bump (Fig 2); and the material of the bump is solder or gold (Paragraph 90).
With respect to claim 11, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 1. Kikuchi et al. discloses that the elastic wave device further includes a low acoustic velocity film (item 5) provided on the support substrate between the support substrate and the piezoelectric film (Fig 2), and in which bulk waves propagate at an acoustic velocity lower than an acoustic velocity of elastic waves propagating in the piezoelectric film (Fig 2, paragraph 61, wherein the materials selected by Kikuchi et al. are the same as those listed by applicant’s specification, therefore the relationships of their material properties is inherent); and the support substrate defines a high acoustic velocity support substrate 
With respect to claim 12, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 1. Kikuchi et al. discloses that the elastic wave device further includes: a high acoustic velocity film (item 4) on the support substrate between the support substrate and the piezoelectric film, and in which bulk waves propagate at an acoustic velocity higher than an acoustic velocity of elastic waves propagating in the piezoelectric film (Fig 2, paragraph 64, wherein the materials selected by Kikuchi et al. are the same as those listed by applicant’s specification, therefore the relationships of their material properties is inherent); and a low acoustic velocity film (item 5) on the high acoustic velocity film between the support substrate and the piezoelectric film (Fig 2), and in which bulk waves propagate at an acoustic velocity lower than the acoustic velocity of the elastic waves propagating in the piezoelectric film (Fig 2, wherein the materials selected by Kikuchi et al. are the same as those listed by applicant’s specification, therefore the relationships of their material properties is inherent).
With respect to claim 13, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 1. Kikuchi et al. discloses that a material of the support substrate is silicon, germanium or diamond (Paragraph 65).
With respect to claim 14, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 1. Kikuchi et al. discloses that a material of the piezoelectric film is lithium tantalate, lithium niobate, zinc oxide, aluminum nitride or PZT (Paragraph 57).
With respect to claim 15, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 11. Kikuchi et al. discloses that a material of the low acoustic velocity film is at least one material selected from a group including silicon oxide, glass, silicon oxynitride, tantalum oxide and a compound in which fluorine, carbon or boron is added to silicon oxide (Paragraph 61).
With respect to claim 16, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 12. Kikuchi et al. discloses that a material of the high acoustic velocity film is at least one material selected from a group including diamond-like carbon, aluminum nitride, aluminum oxide, silicon carbide, silicon nitride, silicon, sapphire, lithium tantalate, lithium niobate, quartz, alumina, zirconia, cordierite, mullite, steatite, forsterite and magnesia diamond (Paragraph 64).
With respect to claim 17, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 2. Kikuchi et al. discloses that a difference between a coefficient of linear expansion of the insulation layer (items 10-11, paragraph 70, including several materials that may be used for the insulation layer) and a coefficient of linear expansion of the support substrate (item 2, paragraph 65, wherein the support substrate is made of silicon) is larger than a difference between a coefficient of linear expansion of the piezoelectric film (item 6, 3 and LiNbO3) and the coefficient of linear expansion of the support substrate (the materials selected for use by Kikuchi are all the same as those listed in applicant’s specification, therefore the relationships between their material properties is inherently the same).
With respect to claim 18, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 2. Kikuchi et al. discloses that the elastic wave device further includes a spacer layer (item 12), a cover (item 14), and a penetration electrode (items 15-16); the spacer layer is provided in an outer side portion of the IDT electrode in a plan view in the thickness direction of the support substrate (Fig 2), and at least a portion of the spacer layer is provided on the insulation layer (Fig 2); the cover is provided on the spacer layer (Fig 2); the penetration electrode is provided on the insulation layer and the wiring electrode (Fig 2), is electrically connected to the wiring electrode (Figs 2-3), and penetrates through the spacer layer and the cover (Fig 2); and the external connection electrode is provided on the penetration electrode and the cover (Fig 2), and is electrically connected to the wiring electrode and the penetration electrode (Figs 2-3).
With respect to claim 19, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 2. Kikuchi et al. discloses that the elastic wave device further includes a spacer layer (item 12), a cover (item 14), and a penetration electrode (items 15-16); the spacer layer is provided in an outer side portion of the IDT electrode in a plan view in the thickness direction of the support substrate (Fig 2), and at least a portion of the spacer layer is provided on the insulation layer (Fig 2); the cover is provided on the spacer layer (Fig 2); the penetration 
With respect to claim 20, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 18. Kikuchi et al. and Kido discloses that a difference in coefficients of linear expansion between the cover (item 14, paragraph 76 of Kikuchi et al.) and the support substrate (item 2, paragraph 65 of Kikuchi et al.) is smaller than a difference in coefficients of linear expansion between the mounting substrate (Paragraph 90 of Kido) and the support substrate (the materials selected for use by Kikuchi et al. and Kido are all the same as those listed in applicant’s specification, therefore the relationships between their material properties is inherently the same).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. in view of Kido, Miura et al., and Ruile et al. (US 2008/0292127).
With respect to claim 7, the combination of Kikuchi et al., Kido, and Miura et al. discloses the electronic component module according to claim 4.
Kikuchi et al. does not disclose that the material of the cover is silicon.
Ruile et al. teaches a piezoelectric elastic wave device in which the material of the cover is silicon (Paragraph 37).
In re Leshin, 125 USPQ 416) and for the benefit of selecting from inexpensive and readily-available materials. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein a surface of the cover on an opposite side to a surface on the support substrate side is a {100} plane” in combination with the remaining elements of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837